ONSTREAM MEDIA CORPORATION

2007 EQUITY INCENTIVE PLAN




AS ORIGINALLY APPROVED BY ONSTREAM SHAREHOLDERS IN THEIR SEPTEMBER 18, 2007
MEETING

AND AMENDED AND RESTATED BY ONSTREAM SHAREHOLDERS IN THEIR MARCH 25, 2010 AND
JUNE 13, 2011 MEETINGS




1.

Purposes of the Plan.  The purposes of this Onstream Media Corporation 2007
Equity Incentive Plan (the "Plan") are to attract and retain the best available
personnel for positions of substantial responsibility, to provide additional
incentives to Employees, Directors and Consultants, and to promote the success
of the Company and the Company's Affiliates. Options granted under the Plan may
be Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant. Stock Purchase Rights, time vested and/or
performance vested Restricted Stock, Stock Appreciation Rights and Unrestricted
Shares may also be granted under the Plan.




2.

Definitions.  As used herein, the following definitions shall apply:

"Administrator" means a committee that has been delegated by the Board the
responsibility of administering the Plan in accordance with Section 4 of the
Plan.

"Affiliate" means any Parent and/or Subsidiary.

"Applicable Laws" means the requirements relating to the administration of
equity compensation plans under the applicable corporate and securities laws of
any of the states in the United States, U.S. federal securities laws, the Code,
the rules and regulations of any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

"Award" means the grant of an Option, a Stock Purchase Right, a Stock
Appreciation Right, a Stock Award and/or Unrestricted Shares.

"Board" means the Board of Directors of the Company.

"Cause" means, unless otherwise specifically provided in a Participant's Option
Agreement, Stock Purchase Agreement, Stock Appreciation Right Agreement or Stock
Award Agreement, a finding by the Administrator that the Participant's
employment with or service to the Company or any Affiliate was terminated due to
one or more of the following: (i) the Participant's use of alcohol or any
unlawful controlled substance to an extent that it interferes with the
performance of the Participant's duties; (ii) the Participant's commission of
any act of fraud, insubordination, misappropriation or personal dishonesty
relating to or involving the Company or any Affiliate in any material respect;
(iii) the Participant's gross negligence; (iv) the Participant's violation of
any express direction of the Company or of any Affiliate or any material
violation of any rule, regulation, policy or plan established by the Company or
any Affiliate from time to time regarding the conduct of its employees or its
business; (v) the Participant's disclosure or use of confidential information of
the Company or any Affiliate, other than as required in the performance of the
Participant's duties; (vi) actions by the Participant that are determined by the
Administrator to be clearly contrary to the best interests of the Company and/or
its Affiliates as determined in good faith by the Administrator; (vii) the
Participant's conviction of a crime constituting a felony or any other crime
involving moral turpitude; or (viii) any other act or omission which, in the
determination of the Administrator, is materially detrimental to the business of
the Company or of an Affiliate. Notwithstanding the foregoing, if a Participant
has entered into a written employment or consulting agreement with the Company
that specifies the conditions or circumstances under which the Participant's
service may be terminated for cause, then the terms of such agreement shall
apply for purposes of determining whether "Cause" shall have occurred for
purposes of this Plan.

"Change in Control Event" has the meaning set forth in Section 16(c).

"Code" means the Internal Revenue Code of 1986, as amended.

"Committee" means a committee of Directors appointed by the Board in accordance
with Section 4 of the Plan.

"Common Stock" means the common stock, par value $0.001 per share, of
the Company.

"Company" means Onstream Media Corporation, a Florida corporation.

"Consultant" means any person, including an advisor, engaged by the Company or
an Affiliate to render services to such entity, other than an Employee or
a Director.

"Director" means a member of the Board or of the board of directors of
an Affiliate.

"Disability" means total and permanent disability as defined in Section 22(e)(3)
of the Code.

"Employee" means any person, including officers and Directors, serving as an
employee of the Company or an Affiliate. An individual shall not cease to be an
Employee in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, any Subsidiary or any successor. For purposes of an Option initially
granted as an Incentive Stock Option, if a leave of absence of more than three
months precludes such Option from being treated as an Incentive Stock Option
under the Code, such Option thereafter shall be treated as a Nonstatutory Stock
Option for purposes of this Plan. Neither service as a Director nor payment of a
director's fee by the Company shall be sufficient to constitute "employment" by
the Company.

"Fair Market Value" means, as of any date, the value of Common Stock determined
as follows:

(i)

if the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the NASDAQ National Market or the
NASDAQ Capital Market, the Fair Market Value of a Share shall be the closing
sales price of a Share (or the closing bid, if no such sales were reported) as
quoted on such exchange or system for the last market trading day prior to the
day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

(ii)

if the Common Stock is regularly quoted by a recognized securities dealer but is
not listed in the manner contemplated by clause (i) above, the Fair Market Value
of a Share shall be the mean between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii)

if neither clause (i) above nor clause (ii) above applies, the Fair Market Value
shall be determined in good faith by the Administrator.

"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

"Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.

"Notice of Grant" means a written or electronic notice evidencing certain terms
and conditions of an Award.

"Option" means a stock option granted pursuant to the Plan.

"Option Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan and the
applicable Notice of Grant.

"Optioned Stock" means the Common Stock subject to an Option or Stock Purchase
Right.

"Optionee" means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.

"Parent" means a "parent corporation" of the Company (or, in the context of
Section 16(c) of the Plan, of a successor corporation), whether now or hereafter
existing, as defined in Section 424(e) of the Code.

"Participant" shall mean any Service Provider who holds an Option, a Stock
Purchase Right, a Stock Appreciation Right, a Stock Award or Unrestricted Shares
granted or issued pursuant to the Plan.

"Restricted Period" has the meaning set forth in Section 12(a).

"Restricted Stock" means shares of Common Stock acquired pursuant to a grant of
a Stock Award under Section 12 of the Plan.

"Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to such Rule
16b-3, as such rule is in effect when discretion is being exercised with respect
to the Plan.

"Section 16(b)" means Section 16(b) of the Exchange Act.

"Service Provider" means an Employee, Director or Consultant.

"Share" means a share of the Common Stock, as adjusted in accordance with
Section 16 of the Plan.

"Stock Appreciation Right" means a right granted pursuant to Section 14 of the
Plan, as evidenced by a Notice of Grant. Stock Appreciation Rights may be
awarded either in tandem with Options ("Tandem Stock Appreciation Rights") or on
a stand-alone basis ("Nontandem Stock Appreciation Rights").

"Stock Appreciation Right Agreement" means an agreement between the Company and
the grantee of a Stock Appreciation Right, approved by the Administrator,
evidencing the terms and conditions of an individual Stock Appreciation Right
grant. Each Stock Appreciation Right Agreement shall be subject to the terms and
conditions of the Plan and the applicable Notice of Grant.

"Stock Award" means an Award of Shares pursuant to Section 12 of the Plan.

"Stock Award Agreement" means an agreement, approved by the Administrator,
providing the terms and conditions of a Stock Award. Each Stock Award Agreement
shall be subject to the terms and conditions of the Plan and the applicable
Notice of Grant.

"Stock Award Shares" means Shares subject to a Stock Award.

"Stock Awardee" means the holder of an outstanding Stock Award granted under
the Plan.

"Stock Purchase Agreement" means a written agreement between the Company and an
Optionee, approved by the Administrator, evidencing the terms and restrictions
applicable to stock purchased under a Stock Purchase Right. Each Stock Purchase
Agreement shall be subject to the terms and conditions of the Plan and the
applicable Notice of Grant.

"Stock Purchase Awardee" means the holder of an outstanding Stock Purchase Right
granted under the Plan.

"Stock Purchase Right" means the right to purchase Common Stock pursuant to
Section 11 of the Plan, as evidenced by a Notice of Grant.

"Stock Purchase Stock" means shares of Common Stock acquired pursuant to a grant
of a Stock Purchase Right under Section 11 of the Plan.

"Subsidiary" means a "subsidiary corporation" of the Company (or, in the context
of Section 16(c) of the Plan, of a successor corporation), whether now or
hereafter existing, as defined in Section 424(f) of the Code.

"Substitute Options" has the meaning set forth in Section 17.

Unrestricted Shares" means a grant of Shares made on an unrestricted basis
pursuant to Section 13 of the Plan.




3.

Subject to the Plan.  Subject to the provisions of Section 16 of the Plan, the
maximum number of shares of Common Stock that may be issued under the Plan shall
be 4,500,000 (four million five hundred thousand) shares. For purposes of the
foregoing limitation, the shares of Common Stock underlying any Awards that are
forfeited, canceled, reacquired by the Company, satisfied without the issuance
of Common Stock or otherwise terminated (other than by exercise) shall be added
back to the number of shares of Common Stock available for issuance under the
Plan. Notwithstanding the foregoing, no more than 500,000 Shares of Common Stock
may be granted to any one Participant with respect to Options, Stock Purchase
Rights and Stock Appreciation Rights during any one calendar year period. Common
Stock to be issued under the Plan may be either authorized and unissued shares
or shares held in treasury by the Company. All share numbers as stated in this
paragraph already give effect to the 1-for-6 reverse stock split of the
outstanding shares of Common Stock that was effective on April 5, 2010.




4.

Administration of the Plan.

(a)

Appointment of Committee.  The Plan shall be administered by the Compensation
Committee of the Board plus any other eligible individuals appointed by the
Board, which shall be comprised solely of members of the Board who qualify as
both non-employee directors as defined in Rule 16b-3(b)(3) of the Exchange Act
and outside directors within the meaning of Department of Treasury Regulations
issued under Section 162(m) of the Code. The Board shall have the power to add
or remove members of the Committee, from time to time, and to fill vacancies
thereon arising by resignation, death, removal, or otherwise. Meetings shall be
held at such times and places as shall be determined by the Committee. A
majority of the members of the Committee shall constitute a quorum for the
transaction of business, and the vote of a majority of those members present at
any meeting shall decide any question brought before that meeting.

(b)

Powers of the Administrator.  Subject to the provisions of the Plan, the
Administrator shall have the authority, in its discretion:

i.

to determine the Fair Market Value;

ii.

to select the Service Providers to whom Options, Stock Purchase Rights, Stock
Awards, Stock Appreciation Rights and Unrestricted Shares may be granted
hereunder;

iii.

to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

iv.

to approve forms of agreement for use under the Plan;

v.

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder and of any Option Agreement, Stock Purchase
Agreement, Stock Award Agreement and Stock Appreciation Right Agreement. Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Options or Stock Purchase Rights may be exercised (which may
be based on performance criteria), any vesting, acceleration or waiver of
forfeiture provisions, and any restriction or limitation regarding any Option,
Stock Purchase Right, Stock Award, Stock Appreciation Right or grant of
Unrestricted Shares or the Shares of Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;

vi.

to construe and interpret the terms of the Plan, Awards granted pursuant to the
Plan and agreements entered into pursuant to the Plan;

vii.

to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

viii.

to modify or amend each Option or Stock Purchase Right (subject to Section 19(c)
of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than otherwise provided
for in the Plan, provided, however, any such extension shall be consistent with
Code Section 422(a)(2) and other Applicable Laws;




ix.

to allow Optionees to satisfy withholding tax obligations by having the Company
withhold from the Shares to be issued upon exercise of an Option that number of
Shares having a Fair Market Value equal to the amount required to be withheld,
provided that withholding is calculated at no less than the minimum statutory
withholding level. The Fair Market Value of the Shares to be withheld shall be
determined as of the date that the income resulting from exercise of the Option
is recognized by the Optionee. All determinations to have Shares withheld for
this purpose shall be made by the Administrator in its discretion;




x.

to authorize any person to execute on behalf of the Company any agreement
entered into pursuant to the Plan and any instrument required to effect the
grant of an Award previously granted by the Administrator; and




xi.

to make all other determinations deemed necessary or advisable for purposes of
administering the Plan.




(c)

Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all holders of
Awards. Neither the Administrator, nor any member or delegate thereof, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with the Plan, and each of the foregoing shall be
entitled in all cases to indemnification and reimbursement by the Company in
respect of any claim, loss, damage or expense (including without limitation
reasonable attorneys' fees) arising or resulting therefrom to the fullest extent
permitted by law and/or under any directors' and officers' liability insurance
coverage which may be in effect from time to time.




5.

Eligibility.  Nonstatutory Stock Options, Stock Purchase Rights, Stock Awards,
Stock Appreciation Rights and Unrestricted Shares may be granted to all Service
Providers. Incentive Stock Options may be granted only to Employees.
Notwithstanding anything contained herein to the contrary, an Award may be
granted to a person who is not then a Service Provider; provided, however, that
the grant of such Award shall be conditioned upon such person's becoming a
Service Provider at or prior to the time of the execution of the agreement
evidencing such Award.




6.

Limitations.

(a)

Each Option shall be designated in the applicable Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, if an Employee first becomes eligible in any given year to
exercise Incentive Stock Options for Shares having a Fair Market Value in excess
of $100,000 at the time of grant, those Options representing the excess shall be
treated as Nonstatutory Stock Options. In the previous sentence, "Incentive
Stock Options" include Incentive Stock Options granted under any plan of the
Company or any Affiliate. For the purpose of deciding which Options apply to
Shares that "exceed" the $100,000 limit, Incentive Stock Options shall be taken
into account in the same order as granted. The Fair Market Value of the Shares
shall be determined as of the time the Option with respect to such Shares
is granted.

(b)

Neither the Plan nor any Award nor any agreement entered into pursuant to the
Plan shall confer upon a Participant any right with respect to continuing the
grantee's relationship as a Service Provider with the Company or any Affiliate,
nor shall they interfere in any way with the Participant's right or the right of
the Company or any Affiliate to terminate such relationship at any time, with or
without cause.




7.

Term of the Plan.  The Plan shall become effective upon approval by the
Company's shareholders and shall continue in effect for a term of ten (10) years
unless terminated earlier under Section 19 of the Plan.




8.

Term of Options.  The term of each Option shall be stated in the applicable
Option Agreement or, if not so stated, ten years from the date of grant.
However, in the case of an Incentive Stock Option granted to an Optionee who, at
the time the Incentive Stock Option is granted, owns, directly or indirectly,
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company and any Parent or Subsidiary, the
term of the Incentive Stock Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the applicable Option
Agreement.




9.

Option Exercise Price; Exercisability.

(a)

Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

i.

In the case of an Incentive Stock Option:

 (a)

granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company and any Affiliate, the per Share exercise price
shall be not less than 110% of the Fair Market Value per Share on the date of
grant, or

 (b)

granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be not less than 100% of
the Fair Market Value per Share on the date of grant.

ii.

In the case of a Nonstatutory Stock Option, the per Share exercise price shall
be not less than 100% of the Fair Market Value per Share on the date of grant.

iii.

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price of less than 100% (or 110%, if clause (i)(A) above applies) of the Fair
Market Value per Share on the date of grant pursuant to a merger or other
comparable corporate transaction, but in no event shall Options be granted at a
per Share exercise price that would cause the Options to be deemed a deferral of
compensation under Code Section 409A.

(b)

Exercise Period and Conditions.  At the time that an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may
be exercised.




10.

Exercise of Options; Consideration.

(a)

Procedure for Exercise; Rights as a Shareholder.  Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement, provided, however, that unless otherwise determined by the
Administrator and provided for in the Option Agreement, each Option shall vest
and become exercisable as to one-sixth (1/6) of the Shares subject to the Option
on the date that is six months after the date of grant, and as to an additional
one-sixth (1/6) of the Shares subject to the Option every six months thereafter
until fully vested and exercisable. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence. An Option may not be exercised for a fraction of a Share. An Option
shall be deemed exercised when the Company receives: (i) written or electronic
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and Section 10(f) of the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee. Until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 16 of the Plan. Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

(b)

Termination of Relationship as a Service Provider.  If an Optionee ceases to be
a Service Provider, other than as a result of the Optionee's death, Disability
or termination for Cause, the Optionee may exercise his or her Option within
such period of time as is specified in the Option Agreement to the extent that
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant). In
the absence of a specified time in the Option Agreement and except as otherwise
provided in Sections 10(c), 10(d) and 10(e) of this Plan, the Option shall
remain exercisable for three months following the Optionee's termination (but in
no event later than the expiration of the term of such Option). If, on the date
of termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option in full
within the time specified by the Administrator, the unexercised portion of the
Option shall terminate, and the Shares covered by such unexercised portion of
the Option shall revert to the Plan. Notwithstanding anything contained herein
to the contrary, an Optionee who changes his or her status as a Service Provider
(e.g., from being an Employee to being a Consultant) shall not be deemed to have
ceased being a Service Provider for purposes of this Section 10(b), nor shall a
transfer of employment among the Company and any Affiliate be considered a
termination of employment; provided, however, that if an Optionee owning
Incentive Stock Options ceases being an Employee but continues as a Consultant,
such Incentive Stock Options shall be deemed to be Nonstatutory Stock Options
three months after the date of such cessation.

(c)

Disability of an Optionee.  If an Optionee ceases to be a Service Provider as a
result of the Optionee's Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee's termination (but in
no event later than the expiration of the term of such Option). If, on the date
of termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option in full
within the time specified herein, the unexercised portion of the Option shall
terminate, and the Shares covered by such unexercised portion of the Option
shall revert to the Plan.

(d)

Death of an Optionee.  If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee's estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee's death (but in no
event later than the expiration of the term of such Option). If, at the time of
death, the Optionee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall revert to the Plan. If the
Option is not so exercised in full within the time specified herein, the
unexercised portion of the Option shall terminate, and the Shares covered by the
unexercised portion of such Option shall revert to the Plan.

(e)

Termination for Cause.  Unless otherwise provided in a Service Provider's Option
Agreement, if a Service Provider's relationship with the Company is terminated
for Cause, then such Service Provider shall have no right to exercise any of
such Service Provider's Options at any time on or after the effective date of
such termination. All Shares covered by such Options and not acquired by
exercise prior to the date of such termination shall revert to the Plan.

(f)

Form of Consideration.  The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

i.

cash;

ii.

check;

iii.

other Shares of the Company's capital stock which (A) have been owned by the
Optionee for more than six months on the date of surrender, and (B) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised;

iv.

consideration received by the Company under a cashless exercise program
permitted by the Administrator, including a cashless exercise program utilizing
the services of a single broker acceptable to the Administrator;

v.

a reduction in the amount of any Company liability to the Optionee, including
any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;

vi.

any combination of the foregoing methods of payment; or

vii.

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.




11.

Stock Purchase Rights.

(a)

Rights to Purchase.  Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with Options or other Awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
Stock Purchase Awardee in writing or electronically, by means of a Notice of
Grant and/or a Stock Purchase Agreement in the form determined by the
Administrator, of the terms, conditions and restrictions related to the offer,
including the number of Shares that the Stock Purchase Awardee shall be entitled
to purchase and the price to be paid for such Shares. The offer shall be
accepted by execution of a Stock Purchase Agreement in a form determined by the
Administrator and payment of the applicable purchase price.

 (b)

Repurchase Option.  Unless the Administrator determines otherwise, the Stock
Purchase Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the Stock Purchase Awardee's service
with the Company for any reason (including death or Disability). The purchase
price for Shares repurchased pursuant to the Stock Purchase Agreement shall be
the original price paid by the Stock Purchase Awardee and may be paid by
cancellation of any indebtedness of the Stock Purchase Awardee to the Company.
The repurchase option shall lapse at a rate determined by the Administrator;
provided, however, that unless otherwise determined by the Administrator, the
restrictions shall lapse as to one-sixth (1/6) of the Shares subject to the
Stock Purchase Agreement on the date that is six months after the date of grant,
and as to an additional one-sixth (1/6) of the Shares subject to the Stock
Purchase Agreement every six months thereafter.

 (c)

Other Provisions.  The Stock Purchase Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.

(d)

Rights as a Shareholder.  Once the Stock Purchase Right is exercised, the Stock
Purchase Awardee shall have the rights equivalent to those of a shareholder, and
shall be a shareholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Stock Purchase Right is exercised, except as provided in Section 16 of the Plan.

 (e)

Code §409A.  Notwithstanding anything contained herein to the contrary, Stock
Purchase Rights shall not be awarded if the Administrator, on the basis of
advice of counsel, determines that the grant of such Stock Purchase Rights would
violate Section 409A of the Code.




12.

Stock Awards.  The Administrator may, in its sole discretion, grant (or sell at
par value or such higher purchase price as it determines) Shares to any Service
Provider, as defined herein, subject to such terms and conditions, including
vesting and/or performance conditions, as the Administrator sets forth in a
Stock Award Agreement evidencing such grant. Stock Awards may be granted or sold
in respect of past services or other valid consideration or in lieu of any cash
compensation otherwise payable to such individual. The grant of Stock Awards
shall be subject to the following provisions:

(a)

At the time a Stock Award is made, the Administrator shall establish a vesting
period (the "Restricted Period") applicable to the Stock Award Shares subject to
such Stock Award or shall determine that such Stock Award is not subject to any
vesting requirements. Subject to the right of the Administrator to establish a
Restricted Period that extends vesting dates to later or earlier dates than the
dates provided in this sentence, the Restricted Period of a Stock Award, if any,
shall lapse as to one-sixth (1/6) of the Shares subject to the Stock Award on
the date that is six months after the date of grant, and as to an additional
one-sixth (1/6) of the Shares subject to the Stock Award every six months
thereafter until unrestricted. The Administrator may, in its sole discretion, at
the time a grant is made, prescribe restrictions in addition to or in lieu of
the expiration of the Restricted Period, including the satisfaction of corporate
or individual performance objectives. The Administrator may provide that all
restrictions on Stock Award Shares shall lapse if certain performance criteria
are met and that, if such criteria are not met, that such restrictions shall
lapse if certain vesting conditions are satisfied. None of the Stock Award
Shares may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of during the Restricted Period applicable to such Stock Award Shares
or prior to the satisfaction of any other restrictions prescribed by the
Administrator with respect to such Stock Award Shares.

(b)

The Company shall issue, in the name of each Service Provider to whom Stock
Award Shares have been granted, stock certificates representing the total number
of Stock Award Shares granted to such person, as soon as reasonably practicable
after the grant. The Company, at the direction of the Administrator, shall hold
such certificates, properly endorsed for transfer, for the Stock Awardee's
benefit until such time as the Stock Award Shares are forfeited to the Company,
or the restrictions lapse. Notwithstanding the provisions of this Section 12,
the Company shall have the right, if stated in the Stock Award Agreement, to
delay issuance of Stock Award Shares until all restrictions applicable to such
Stock Award have lapsed.

(c)

Unless otherwise provided by the Administrator, holders of Stock Award Shares
shall have the right to vote such Shares and have the right to receive any cash
dividends with respect to such Shares. All distributions, if any, received by a
Stock Awardee with respect to Stock Award Shares as a result of any stock split,
stock distribution, combination of shares, or other similar transaction shall be
subject to the restrictions of this Section 12.

(d)

Subject to the terms of the applicable Stock Award Agreement, any Stock Award
Shares granted to a Service Provider pursuant to the Plan shall be forfeited if,
prior to the date on which all restrictions applicable to such Stock Award shall
have lapsed, the Stock Awardee voluntarily terminates employment or directorship
with the Company or its Affiliates or resigns or voluntarily terminates his
consultancy arrangement with the Company or its Affiliates or if the Stock
Awardee's employment, directorship or consultancy arrangement is terminated for
Cause. If the Stock Awardee's employment, directorship or consultancy
arrangement terminates for any other reason, the Stock Award Shares held by such
person shall be forfeited, unless the Administrator, in its sole discretion,
shall determine otherwise. Upon such forfeiture, the Stock Award Shares that are
forfeited shall be retained in the treasury of the Company and be available for
subsequent awards under the Plan.




(e)

Upon the satisfaction of the conditions prescribed by the Administrator with
respect to a particular Stock Award, the restrictions applicable to the related
Stock Award Shares shall lapse and, at the Stock Awardee's request, a stock
certificate for the number of Stock Award Shares with respect to which the
restrictions have lapsed shall be delivered, free of all such restrictions under
the Plan, to the Stock Awardee or his beneficiary or estate, as the case may be.




13.

Unrestricted Shares.  The Administrator may grant Unrestricted Shares in
accordance with the following provisions:

(a)

The Administrator may cause the Company to grant Unrestricted Shares to Service
Providers at such time or times, in such amounts and for such reasons as the
Administrator, in its sole discretion, shall determine. No payment (other than
the par value thereof, in the Administrator's discretion) shall be required for
Unrestricted Shares.

(b)

The Company shall issue, in the name of each Service Provider to whom
Unrestricted Shares have been granted, stock certificates representing the total
number of Unrestricted Shares granted to such individual, and shall deliver such
certificates to such Service Provider as soon as reasonably practicable after
the date of grant or on such later date as the Administrator shall determine at
the time of grant.




14.

Stock Appreciation Rights.  The Administrator may grant Stock Appreciation
Rights in accordance with the following provisions:

(a)

Tandem Stock Appreciation Rights may be awarded by the Administrator in
connection with any Option granted under the Plan, either at the time such
Option is granted or thereafter at any time prior to the exercise, termination
or expiration of such Option. The base price of any Tandem Stock Appreciation
Rights shall be not less than the Fair Market Value of a share of Common Stock
on the date of grant of the related Option. Nontandem Stock Appreciation Rights
may also be granted by the Administrator at any time. At the time of grant of
Nontandem Stock Appreciation Rights, the Administrator shall specify the number
of shares of Common Stock covered by such right and the base price of shares of
Common Stock to be used in connection with the calculation described in
Section 14(d). The base price of any Nontandem Stock Appreciation Rights shall
be not less than the Fair Market Value of a share of Common Stock on the date of
grant. Stock Appreciation Rights shall be subject to such terms and conditions
not inconsistent with the other provisions of the Plan as the Administrator
shall determine.

(b)

Tandem Stock Appreciation Rights shall be exercisable only to the extent that
the related Option is exercisable and shall be exercisable only for such period
as the Administrator may determine (which period may expire prior to the
expiration date of the related Option); provided, however, if no such period is
specified, a Tandem Stock Appreciation Right shall be exercisable only for the
period that the related Option is exercisable. Upon the exercise of all or a
portion of Tandem Stock Appreciation Rights, the related Option shall be
canceled with respect to an equal number of shares of Common Stock. Shares of
Common Stock subject to Options, or portions thereof, surrendered upon exercise
of Tandem Stock Appreciation Rights shall not be available for subsequent awards
under the Plan. Nontandem Stock Appreciation Rights shall be exercisable during
such period as the Administrator shall determine.

 (c)

Tandem Stock Appreciation Rights shall entitle the applicable Participant to
surrender to the Company unexercised the related Option, or any portion thereof,
and, subject to Section 14(f) to receive from the Company in exchange therefore
that number of shares of Common Stock having an aggregate Fair Market Value
equal to (A) the excess of (i) the Fair Market Value of one (1) share of Common
Stock as of the date the Tandem Stock Appreciation Rights are exercised over
(ii) the Option exercise price per share specified in such Option, multiplied by
(B) the number of shares of Common Stock subject to the Option, or portion
thereof, which is surrendered. In addition, the Optionee shall be entitled to
receive an amount equal to any credit against the Option exercise price which
would have been allowed had the Option, or portion thereof, been exercised. Cash
shall be delivered in lieu of any fractional shares.

(d)

The exercise of Nontandem Stock Appreciation Rights shall, subject to
Section 14(f), entitle the recipient to receive from the Company that number of
shares of Common Stock having an aggregate Fair Market Value equal to (A) the
excess of (i) the Fair Market Value of one (1) share of Common Stock as of the
date on which the Nontandem Stock Appreciation Rights are exercised over
(ii) the base price of the shares covered by the Nontandem Stock Appreciation
Rights, multiplied by (B) the number of shares of Common Stock covered by the
Nontandem Stock Appreciation Rights, or the portion thereof, being exercised.
Cash shall be delivered in lieu of any fractional shares.

(e)

As soon as is reasonably practicable after the exercise of any Stock
Appreciation Rights, the Company shall (i) issue, in the name of the recipient,
stock certificates representing the total number of full shares of Common Stock
to which the recipient is entitled pursuant to Section 14(c) and Section 14(d)
and cash in an amount equal to the Fair Market Value, as of the date of
exercise, of any resulting fractional shares, or (ii) if the Administrator
causes the Company to elect to settle all or part of its obligations arising out
of the exercise of the Stock Appreciation Rights in cash pursuant to
Section 14(f), deliver to the recipient an amount in cash equal to the Fair
Market Value, as of the date of exercise, of the shares of Common Stock it would
otherwise be obligated to deliver.

 (f)

The Administrator, in its discretion, may cause the Company to settle all or any
part of its obligation arising out of the exercise of Stock Appreciation Rights
by the payment of cash in lieu of all or part of the shares of Common Stock it
would otherwise be obligated to deliver in an amount equal to the Fair Market
Value of such shares on the date of exercise.




15.

Non-Transferability.  Unless determined otherwise by the Administrator, an
Option, Stock Appreciation Right, Stock Purchase Right and Stock Award (until
such time as all restrictions lapse) may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and, in the case of an Option, Stock
Appreciation Right or Stock Purchase Right, may be exercised, during the
lifetime of a Participant, only by the Participant. If the Administrator makes
an Award transferable, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate. Notwithstanding the
foregoing, the Administrator, in its sole discretion, may provide in the Option
Agreement regarding a given Option that the Optionee may transfer, without
consideration for the transfer, his or her Nonstatutory Stock Options to members
of his or her immediate family, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Option. During
the period when Shares subject to Stock Purchase Agreements and Stock Award
Shares are restricted (by virtue of vesting schedules or otherwise), such Shares
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution.




16.

Adjustments Upon Changes in Capitalization; Dissolution; Change in Control and
Other Events.

(a)

Changes in Capitalization.  Subject to any required action by the shareholders
of the Company, the number of Shares of Common Stock covered by each outstanding
Option, Stock Purchase Right, Stock Award Agreement and Stock Appreciation Right
and the number of Shares of Common Stock that have been authorized for issuance
under the Plan but as to which no Awards have yet been granted or that have been
returned to the Plan upon cancellation or expiration of an Option, Stock
Purchase Right, Stock Award Agreement or Stock Appreciation Right, as well as
the price per share of Common Stock covered by each such outstanding Option,
Stock Purchase Right or Stock Appreciation Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares of Common Stock subject to an Award
hereunder.




(b)

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each holder of an
Award as soon as practicable prior to the effective date of such proposed
dissolution or liquidation. The Administrator in its discretion may provide for
an Optionee to have the right to exercise his or her Option or Stock
Appreciation Right and for a holder of a Stock Purchase Right to exercise his or
her Stock Purchase Right until ten (10) days prior to such transaction as to all
of the Shares covered thereby, including Shares as to which an applicable Option
or Stock Appreciation Right would not otherwise be exercisable, such period
during which exercise is allowed to be no less than twenty (20) days. In
addition, the Administrator may provide that any Company repurchase option
applicable to any Shares purchased upon exercise of a Stock Purchase Right or
any restrictions as to any Stock Award shall lapse as to all such Shares covered
thereby, provided the proposed dissolution or liquidation takes place at the
time and in the manner contemplated. To the extent it has not been previously
exercised, an Option, Stock Purchase Right or Stock Appreciation Right will
terminate immediately prior to the consummation of such proposed action.

(c)

Merger or Asset Sale.  In the event of a merger or consolidation of the Company
with or into another corporation or any other entity or the exchange of
substantially all of the outstanding stock of the Company for shares of another
entity or other property in which, after any such transaction the prior
shareholders of the Company own less than fifty percent (50%) of the voting
shares of the continuing or surviving entity, or in the event of the sale of all
or substantially all of the assets of the Company, (any such event, a "Change of
Control Event"), then, absent a provision to the contrary in any particular
Option Agreement, Restricted Stock Purchase Agreement, Stock Purchase Right
Agreement, Stock Appreciation Right Agreement or Stock Award (in which case the
terms of such shall supersede each of the provisions of this Section 16(c) that
are inconsistent with such Agreement or Award), each outstanding Option, Stock
Purchase Right, Restricted Stock, Stock Appreciation Right and Stock Award shall
be assumed or an equivalent option, right, share or award substituted by the
successor corporation or a parent or subsidiary of the successor corporation. In
the event that the Administrator determines that the successor corporation or a
parent or a subsidiary of the successor corporation has refused to assume or
substitute an equivalent option, right, agreement or award for each outstanding
Option, Stock Purchase Right, Restricted Stock, Stock Appreciation Right and
Stock Award, the awardee shall fully vest in and have the right to exercise each
outstanding Option, Stock Appreciation Right and Stock Purchase Right as to all
of the stock covered thereby, including Shares that would not otherwise be
vested or exercisable, and all vesting periods under Restricted Stock Purchase
Agreements and Stock Awards shall be deemed to have been satisfied. If an
Option, Stock Appreciation Right and/or Stock Purchase Right becomes fully
vested and exercisable in lieu of assumption or substitution in the event of a
Change of Control, the Administrator shall notify all awardees that all
outstanding Options, Stock Appreciation Rights and Stock Purchase Rights shall
be fully exercisable for a period of twenty (20) days from the date of such
notice and that any Options, Stock Appreciation Rights and Stock Purchase Rights
that are not exercised within such period shall terminate upon the expiration of
such period. For the purposes of this paragraph, all outstanding Options, Stock
Appreciation Rights and Stock Purchase Rights shall be considered assumed if,
following the consummation of the Change of Control, the Option, Stock
Appreciation Right and Stock Purchase Right confers, or is conferred with, the
right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right or Stock Purchase Right immediately prior to the consummation
of the Change of Control, the consideration (whether stock, cash, or other
property) received in the Change of Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type chosen by the holders of a majority of the
outstanding Shares); provided, however, that if such consideration received in
the Change of Control is not solely common stock of the successor corporation or
its parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, Stock Appreciation Right or Stock Purchase Right, for each Share
subject to the Option, Stock Appreciation Right or Stock Purchase Right, to be
solely common stock of the successor corporation or its parent or subsidiary
equal in fair market value to the per share consideration received by holders of
Common Stock in the Change of Control.




17.

Substitute Options.  In the event that the Company, directly or indirectly,
acquires another entity, the Board may authorize the issuance of stock options
("Substitute Options") to the individuals performing services for the acquired
entity in substitution of stock options previously granted to those individuals
in connection with their performance of services for such entity upon such terms
and conditions as the Board shall determine, taking into account the conditions
of Code Section 424(a), as from time to time amended or superseded, in the case
of a Substitute Option that is intended to be an Incentive Stock Option. Shares
of capital stock underlying Substitute Stock Options shall not constitute Shares
issued pursuant to this Plan for any purpose.




18.

Date of Grant.  The date of grant of an Option, Stock Purchase Right, Stock
Award, Stock Appreciation Right or Unrestricted Share shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, Stock Purchase Right, Stock Award, Stock Appreciation Right or
Unrestricted Share, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each grantee
within a reasonable time after the date of such grant.




19.

Amendment and Termination of the Plan.

(a)

Amendment and Termination.  The Board may at any time amend, alter, suspend or
terminate the Plan.

(b)

Shareholder Approval.  The Company shall obtain shareholder approval of any Plan
amendment to the extent necessary to comply with Applicable Laws.

(c)

Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall adversely affect the rights of any Participant
with respect to an outstanding Award, unless mutually agreed otherwise between
the Participant and the Administrator, which agreement shall be in writing and
signed by the Participant and the Company. Termination of the Plan shall not
affect the Administrator's ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.




20.

Conditions Upon Issuance of Shares.




(a)

Legal Compliance.  Shares shall not be issued in connection with the grant of
any Stock Award or Unrestricted Share or the exercise of any Option, Stock
Appreciation Right or Stock Purchase Right unless such grant or the exercise of
such Option, Stock Appreciation Right or Stock Purchase Right and the issuance
and delivery of such Shares shall comply with Applicable Laws.

 (b)

Investment Representations.  As a condition to the grant of any Award or the
exercise of any Option, Stock Appreciation Right or Stock Purchase Right, the
Company may require the person receiving such Award or exercising such Option,
Stock Appreciation Right or Stock Purchase Right to represent and warrant at the
time of any such exercise or grant that the applicable Shares are being acquired
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation
is required.

 (c)

Additional Conditions.  The Administrator shall have the authority to condition
the grant of any Award or rights in such other manner that the Administrator
determines to be appropriate, provided that such condition is not inconsistent
with the terms of the Plan. Such conditions may include, among other things,
obligations of recipients to execute lock-up agreements and shareholder
agreements in the future. The Administrator may implement such measures as the
Administrator deems appropriate to determine whether Shares acquired as a result
of the exercise of an Incentive Stock Option have been the subject of a
"disqualifying disposition" for federal income tax purposes, including requiring
the Optionee to hold such Shares in his or her own name and requiring that the
Optionee notify the Administrator of any such "disqualifying disposition."

 (d)

Trading Policy Restrictions.  Option, Stock Appreciation Right and Stock
Purchase Right exercises and other Awards under the Plan shall be subject to the
terms and conditions of any insider trading policy established by the Company or
the Administrator.




21.

Inability to Obtain Authority.  The inability of the Company to obtain authority
from any regulatory body having jurisdiction over the Company, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.




22.

Reservation of Shares.  The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.




23.

Shareholder Approval.  The Plan shall be subject to approval by the shareholders
of the Company within twelve (12) months after the date the Plan is adopted, or
earlier as required by the rules of the stock exchange governing trading of the
Company's stock. Such shareholder approval shall be obtained in the manner and
to the degree required under Applicable Laws.




24.

Withholding; Notice of Sale.  The Company shall be entitled to withhold from any
amounts payable to an Employee any amounts, which the Company determines, in its
discretion, are required to be withheld under any Applicable Law as a result of
any action taken by a holder of an Award.




25.

Governing Law.  This Plan shall be governed by the laws of the state of Florida,
without regard to conflict of law principles.








1


